 Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT (the “Agreement”) is entered into as of July 1, 2020
(the “Effective Date”), by and between Recruiter.com Group, Inc., a Nevada
corporation (the “Company”), and Chad MacRae (the “Executive”), located at 6503
Drexel Avenue Los Angeles CA 90048. The provision of a majority of the
employment services shall take place in the State of California. An Executive
Employment Agreement attached as Schedule 1 is superceded by this Agreement,
which agreement controls in all respects.

 

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined
below), information concerning proposed new Services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other person or entity for the Company),
other Confidential Information, as defined in Section 9(a), and information
about the Company’s executives, officers, and directors, which necessarily will
be communicated to the Executive by reason of his employment by the Company; and

 

WHEREAS, the Company has a strong and legitimate business interests in
preserving and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key relationships
with vendors and customers, whether actual or prospective; and

 

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and

 

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

 

1. Representations and Warranties.

 

(a) The Executive hereby represents and warrants to the Company that he (i) is
not subject to any non-solicitation or non-competition agreement affecting his
employment with the Company (other than any prior agreement with the Company or
an affiliate of the Company), (ii) is not subject to any confidentiality or
nonuse/nondisclosure agreement affecting his employment with the Company (other
than any prior agreement with the Company or an affiliate of the Company), and
(iii) has brought to the Company no trade secrets, confidential business
information, documents, or other personal property of a prior employer. The
recitals above are incorporated in this Agreement as representations and
covenants. Each party covenants to act in good faith in the discharge of this
Agreement.

 

(b) Notwithstanding anything in this Agreement to the contrary, it is understood
and agreed that nothing in this Agreement is intended to restrict or prevent the
Executive from engaging in other consulting opportunities offered by third
parties. Provided, however, such consulting does not (1) directly conflict with
the time commitments required by the Company or (2) directly compete with the
Company’s business in the markets in which it operates and does not pertain to
or concern the Assigned Customers listed on Exhibit A hereto and any additional
customers that the Executive shall perform services for a san employee of the
Company.

 

2. Duties.

 

(a) General Duties. The Company shall employ the Executive for a one-year term
beginning a sof the Effective Date (the “Term”). He shall serve as the Senior
Vice President Recruiters On Demand of the Company, with duties and
responsibilities that are assigned to the Executive by other officers of the
Company. The Executive shall report to the Company’s CEO or such other person as
may be designated by the Company’s Board of Directors. The Executive shall also
perform services for subsidiaries and affiliates of the Company as may be
necessary and as requested from time to time. The Executive shall use his best
efforts to perform his duties and discharge his responsibilities pursuant to
this Agreement competently, carefully, and faithfully. In determining whether or
not the Executive has used his best efforts hereunder, the Executive’s and the
Company’s delegation of authority and all surrounding circumstances shall be
taken into account and the best efforts of the Executive shall not be judged
solely on the Company’s earnings or other results of the Executive’s
performance, except as specifically provided to the contrary by this Agreement.

 

(b) Adherence to Inside Information Policies. The Executive acknowledges that
the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries and affiliates from violating the federal securities laws by
trading on material, non-public information or passing such information on to
others in breach of any duty owed to the Company, or any third party. The
Executive shall promptly execute any agreements generally distributed by the
Company to its employees requiring such employees, including the Executive, to
abide by its inside information policies.

 

Executive Employment Agreement for Chad MacRae



 



2

 

 

(c) Indemnification. The Executive shall be entitled to rely on the Articles of
Incorporation and/or Bylaws for all the corporate indemnifications provided to
such Company officers. The Executive shall be entitled to the full protection
and limitation of liability afforded to corporate officers by any and all
indemnification provisions set forth in the Company Articles of Incorporation
and/or Bylaws and as provided by statute.

 

3. Compensation, Expenses and Assignment of Executive’s Customers

 

(a)In exchange for transferring the assets as identified in Exhibit A (“Assets
and Customers to be transferred”) and hereto referred to as the “Assigned
Customers”, the Executive will be paid the following;

 

(i)Upon execution and delivery of this Agreement to the Company, the sum of
Fifty thousand dollars ($50,000) as a non-refundable signing bonus. To clarify,
this $50,000 shall not be considered part of the profit calculations in Exhibit
B, but rather as a “free and clear” payment as an incentive to become an
employee. (ii)Starting July 1, 2020, an annual Base salary of $125,000 paid
every two weeks consistent with the payment policies of the Company (“Salary”).
(iii)A Bonus Compensation package capped at $350,000, equaling the “Profit”
defined in Exhibit B - (“Bonus Compensation”). (iv)In addition to the aforesaid
and as part of his employment compensation, Executive shall receive from the
Company five-year Incentive Stock Options, as defined by the Code to purchase
250,000 shares of the Company’s common stock issuable under the 2017 Equity
Incentive Plan, as amended (the “Plan”), subject to the approval of the Plan by
the stockholders of the Company on or before June 18, 2021. The Company
represents to the Executive that said stock option grant has already been
approved by the Board of Directors (the “Board”). The exercise price for all
250,000 options shall be $1.85. The options shall vest on the last calendar day
of each month over a 12 month period beginning the Effective Date in equal
monthly increments, subject to continued employment with the Company as of each
applicable vesting date and subject to execution of the Company’s standard Stock
Option Agreement. Unless the Executive is terminated by the Company for Cause
before all the stock options have vested, then any remaining unvested stock
options shall automatically accelerate and vest so that Executive shall have the
right to exercise the full amount of 250,000 options. Upon a termination for
Cause, all unvested options shall terminate. (v)When the Bonus Compensation, as
defined in Exhibit B, totals $350,000, the Company shall issue to the Executive,
subject to approval by the Company’s Board, qualified options to purchase an
additional 250,000 shares of the Company’s common stock at an exercise price
equal to the market price as of the date the Bonus Compensaton is computed,
subject to adjustment for any increase or decrease in the number of issued
shares resulting from a stock dividend, stock split, reverse stock split, or
other subdivision or consolidation of shares. These options shall vest over a
two (2) year period in equal quarterly installments on the last day of each
calendar quarter beginning with the first full calendar quarter after
computation of the Bonus Compensation totalling $350,000, subject to the
Executive’s continued employment with the Company as of each applicable vesting
date.

 

Executive Employment Agreement for Chad MacRae

 



3

 

 

(b)Expenses. In addition to any compensation received pursuant to this Section
3, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel, meals, and lodging (including travel expenses
incurred by the Executive related to his travel to the Company’s other offices
and on business missions for the Company), entertainment and miscellaneous
expenses incurred in connection with the performance of his duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices. Such
reimbursement or advances will be made in accordance with the policies and
procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, its executive officers, except that no policy shall change
the terms of this Agreement.

 

4. Benefits.

 

(a) Paid Time Off. During the Term, for each calendar year starting with the
calendar year 2020, the Executive shall be eligible to receive four (4) weeks of
Paid Time Off (“PTO”), to be taken at such times as the Executive may select and
the affairs of the Company may permit. The Executive’s eligibility for PTO in
current calendar year shall be prorated based on the Effective Date of this
Agreement. Any accrued, but unused days may be carried over to the next calendar
year. Any unused PTO on the date of termination will be paid out to the
Executive in cash as required by law.

 

(b) Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance, or other employee benefit plan that is maintained by
the Company for its executives, including programs of life insurance and
reimbursement of membership fees in professional organizations. The benefits
provided to the Executive may not be less than the Company provides to any of
its executive employees, and shall be subject to the terms and conditions of the
applicable plan documents, as they may exist from time to time, subject to
applicable law.

 

5. Termination.

 

(a). Termination for Cause. The Company may terminate this Agreement for Cause.

 

For purposes of this Agreement, “Cause” shall mean: (i) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony; (ii) the
Executive, in carrying out his duties hereunder, has acted with gross negligence
or intentional misconduct resulting, in any case, in material harm to the
Company; (iii) the Executive misappropriates Company funds or otherwise defrauds
the Company including a material amount of money or property; (iv) a Court of
law has determined that the Executive has breached his fiduciary duty to the
Company resulting in material profit to him, directly or indirectly; (v) the
Executive materially breaches any agreement with the Company and fails to cure
such breach within 10 days of receipt of notice, unless the act is incapable of
being cured; (vi) the Executive breaches any provision of Section 8 or Section
9; (vii) the Executive becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Executive from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a legal
resolution adopted by the Company’s Board at a meeting in which the Executive
was offered a reasonable opportunity to argue that the resolution should not be
adopted; or (x) the Executive abuses alcohol or drugs in a manner that
materially interferes with the successful performance of his duties.

 

(b) In the event this Agreement is terminated by either Party except by the
Company for Cause, the Executive shall be entitled to the following:

 

(1)any accrued but unpaid base salary through the date of termination; (2)any
accrued but unpaid Bonus Compensation required to be reimbursed under this
Agreement; (3)any accrued but unpaid expenses required to be reimbursed under
this Agreement; (4)any accrued but untaken PTO, and (5)0ptions in the amount of
250,000 shares shall accelerate in vesting so that the Executive is entitled to
exercise up to 250,000 options.

 

Upon termination of the Executive’s employment, the Executive shall (i) provide
or return to the Company any and all Company property, including keys, key
cards, access cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, manuals, work product, thumb
drives or other removable information storage devices, and hard drives, and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or work product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations, and media in the Executive’s possession or
control.



 

Executive Employment Agreement for Chad MacRae

 



4

 

 

6. Indemnification. The Company shall indemnify and hold-harmless the Executive,
to the maximum extent permitted by the Company’s Bylaws and applicable law,
against all costs, charges, legal fees, and expenses incurred or sustained by
him in connection with any action, suit, or proceeding to which he may be made a
party by reason of his being an officer or employee of the Company or of any
subsidiary or affiliate of the Company. The Executive does hereby and shall in
the future, indemnify and hold harmless the Company from and against any and all
loss, liability, cost, or expense based upon, arising out of, or otherwise in
respect of any claim made by any of the Customers set forth on Exhibit A which
claim pre-dates the Effective Date hereof.

 

(a) No Solicitation of Employees. Until termination of this Agreement and for
one year thereafter, the Executive shall not, directly or indirectly, request,
recommend, solicit or advise any employee of the Company to terminate his or her
employment with the Company , or solicit for employment or recommend to any
third party the solicitation for employment of or the provision of services by
any individual who was employed by the Company or any of its subsidiaries and
affiliates.

 

(b) Non-disparagement. The Executive agrees that, after the termination of his
employment, he will refrain from making, directly or indirectly, in writing or
orally, any unfavorable comments about the Company, its operations, policies, or
procedures that would be likely to injure the Company’s reputation or business
prospects; provided, however, that nothing herein shall preclude the Executive
from responding truthfully to a lawful subpoena or other compulsory legal
process or from providing truthful information otherwise required by law. The
Company shall use reasonable efforts to cause its senior executive management
team, after the end of Executive’s employment, to refrain from making, directly
or indirectly, in writing or orally, any unfavorable comments about the
Executive that would be likely to injure the Executive’s reputation or business
prospects; provided, however, that nothing herein shall preclude the Company and
its senior executive management team from responding truthfully to a lawful
subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.

 

(c) References. References to the Company in this Agreement shall include the
Company’s subsidiaries and affiliates.

 

Executive Employment Agreement for Chad MacRae

 



5

 

 

8. Non-Disclosure of Confidential Information.

 

(a) For purposes of this Agreement, “Confidential Information” includes, without
limitation, trade secrets under any law or the common law, processes, policies,
procedures, techniques, designs, drawings, know-how, show-how, technical
information, specifications, computer software and source code, information and
data relating to the development, research, testing, costs, marketing, and uses
of the Services (as defined herein), the Company’s budgets and strategic plans,
and the identity and special needs of Customers, vendors, and suppliers,
subjects and databases, data, and all technology relating to the Company’s
businesses, systems, methods of operation, and Customer lists, Customer
information, solicitation leads, marketing and advertising materials, methods
and manuals and forms, all of which pertain to the activities or operations of
the Company, the names, home addresses and all telephone numbers and e-mail
addresses of the Company’s directors, employees, officers, executives, former
executives, Customers and former Customers. Confidential Information also
includes, without limitation, Confidential Information received from the
Company’s subsidiaries and affiliates. For purposes of this Agreement, the
following will not constitute Confidential Information: (i) information that the
Executive was aware of before the Effective Date of this Agreement, including
but not limited to, any and all Assigned Customer information, (ii) information
which is or subsequently becomes generally available to the public through no
act or fault of the Executive, (iII) information set forth in the written
records of the Executive prior to disclosure to the Executive by or on behalf of
the Company which information is given to the Company in writing as of or prior
to the date of this Agreement, and (iv) information which is lawfully obtained
by the Executive in writing from a third party (excluding any affiliates of the
Executive) who lawfully acquired the confidential information and who did not
acquire such confidential information or trade secret, directly or indirectly,
from the Executive or the Company or its subsidiaries or affiliates and who has
not breached any duty of confidentiality. As used herein, the term “Services”
shall include all services offered for sale and marketed by the Company during
the Term.

 

(b) Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Customers, vendors, or suppliers; (iv) Customer goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 8(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

 

(c) Confidentiality. During the Term of this Agreement and following termination
of employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company. The Executive further
acknowledges that such Confidential Information as is acquired and used by the
Company or its subsidiaries or affiliates is a special, valuable, and unique
asset. The Executive shall exercise all due and diligent precautions to protect
the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise. The Executive shall not copy any Confidential Information except to
the extent necessary to his employment, nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment. All records, files, materials, and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company. The Executive shall not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).

 

Executive Employment Agreement for Chad MacRae

 



6

 

 

(d) Whistleblowing. Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the Securities
and Exchnage Commission or other governmental body or agencies including but not
limited to the Department of Justice, or prevent the Executive from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities Exchange Act
of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act.

 

(f) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed under seal in a lawsuit
or other proceeding. If the Executive files a wrongful termination claim or a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Company’s trade secrets to the Executive’s
attorney and use the trade secret information in the court proceeding if the
Executive files any document containing trade secrets under seal; and does not
disclose trade secrets, except pursuant to court order.

 

9. Equitable Relief.

 

(a) The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique, and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of Sections 7 or 8 above, or take any action in violation of Sections
7 or 8 above, the Company shall be entitled to institute and prosecute
proceedings in any court of competent jurisdiction referred to in Section 19(b)
below, to enjoin the Executive from breaching the provisions of Sections 7
and/or 8.

 

(b) Any Equitable Action must be commenced only in the appropriate state or
federal court located in Los Angeles, California. The Executive and the Company
irrevocably and unconditionally submit to the exclusive jurisdiction of such
courts and agree to take any and all future action necessary to submit to the
jurisdiction of such courts. The Executive and the Company irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action, or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum. Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.

 

Executive Employment Agreement for Chad MacRae

 



7

 

 

(c) Conflicts of Interest. While employed by the Company, the Executive shall
not, unless approved by the Board, directly or indirectly:

 

(1)participate as an individual in any way in the benefits of transactions with
any of the Company’s vendors or Customers, including, without limitation, having
a financial interest in the Company’s vendors or Customers, or making loans to,
or receiving loans, from, the Company’s vendors or Customers;

 

(2)realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

 

(3)accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, technical, or managerial
capacity by, a person or entity that does business with the Company.

 

10. Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of three months subsequent to the termination (whether by expiration of
the Term or otherwise) of such employment with the Company, and (ii) related to
the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company, and the
Executive hereby assigns any such inventions to the Company. An invention, idea,
process, program, software, or design (including an improvement) shall be deemed
related to the business of the Company if (a) it was made with the Company’s
funds, personnel, equipment, supplies, facilities, or Confidential Information,
(b) results from work performed by the Executive for the Company, or (c)
pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company. The decision to file for patent or
copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision. The Executive hereby irrevocably assigns to the
Company, for no additional consideration, the Executive’s entire right, title,
and interest in and to all work product and intellectual property rights,
including the right to sue, counterclaim, and recover for all past, present and
future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company’s rights, title, or interest
in any work product or intellectual property rights so as to be less in any
respect than the Company would have had in the absence of this Agreement. If
applicable, the Executive shall provide as a schedule to this Agreement, a
complete list of all inventions, ideas, processes, and designs, if any, patented
or unpatented, copyrighted or otherwise, or non-copyrighted, including a brief
description, which he made or conceived prior to his employment with the Company
and which therefore are excluded from the scope of this Agreement. For purposes
of clarity, this provision shall not apply to any inventions, ideas, process,
programs, software or designs invented, created or conceived by the Executive
prior to the Effective Date of this Agreement.

 

Executive Employment Agreement for Chad MacRae

 



8

 

 

11. Indebtedness. If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.

 

12. Assignability. With written notice to the Executive, the rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company, provided that
such successor or assign shall acquire all or substantially all of the
securities or assets and business of the Company. The Executive’s obligations
hereunder may not be assigned or alienated and any attempt to do so by the
Executive will be void.

 

13. Severability.

 

(a) The Executive expressly agrees that the character, duration, and
geographical scope of the non- competition provisions set forth in this
Agreement are reasonable in light of the circumstances as they exist on the date
hereof. Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration, or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement. If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.

 

Executive Employment Agreement for Chad MacRae

 



9

 

 

(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement by
electronic signature and/or DocuSign shall be considered valid and enforceable
and it may be by actual, facsimile, or e-mail of a PDF or similar electronic
format signature.

 

15. Attorneys’ Fees. In the event that there is any dispute, controversy or
claim arising out of or relating to this Agreement, or as to the interpretation
of any provision herein, breach or enforcement thereof, and any action or
proceeding is commenced to interpret and/or enforce the provisions of this
Agreement, after a hearing on the merits and after the trier of fact makes a
final determination, the prevailing party shall be entitled to an award of
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal). The prevailing party shall be that party determined by the trier of
fact to have prevailed on more than 50% of its/his claims and obtains a net
recovery in excess of $10,000 against the other party.

 

16. Governing Law; Arbitration. This Agreement shall be governed or interpreted
according to the internal laws of the State of Nevada without regard to choice
of law considerations. Except for a claim for equitable relief, any dispute,
claim or controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Los Angeles, California before one
arbitrator. The arbitration shall be administered by JAMS pursuant to JAMS'
Streamlined Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.

 

17. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

Executive Employment Agreement for Chad MacRae

 



10

 



 

18. Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

19. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, INCLUDING ANY EXHIBITS,
SCHEDULES, AND ATTACHMENTS ATTACHED TO THIS AGREEMENT, IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY
EXHIBITS, SCHEDULES, AND ATTACHMENTS ATTACHED TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

20. Section 409A Compliance.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or an exemption thereunder.
This Agreement shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service (including a voluntary
separation from service for good reason that is considered an involuntary
separation for purposes of the separation pay exception under Treasury
Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Executive on account of non-compliance with
Section 409A.

 

(b) Notwithstanding any other provision of this Agreement, if at the time of the
Executive’s termination of employment, the Executive is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive’s estate in a lump sum upon the Executive’s death.

 

Executive Employment Agreement for Chad MacRae

 



11

 

 

(c) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:

 

(i)the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii)any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii)any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d) In the event the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of the Executive’s separation from service, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).

 

(i)For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

(ii)To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(iii)To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the six-month anniversary of the Executive’s separation from service.
For purposes of this subparagraph, “Monthly Cost” means the minimum dollar
amount which, if paid by the Executive on a monthly basis in advance, results in
the Executive not being required to recognize any federal income tax on receipt
of the benefit coverage during the Six Month Period.

 

Executive Employment Agreement for Chad MacRae

 



12

 

 

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.

 

21. Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement, to the extent
that they are lawful and apply to the Executive. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to the Executive’s
subsequent, anticipated, or future employer.

 

22. Acknowledgment of Full Understanding; Construction. The Executive
acknowledges and agrees that he has fully read, understands, and voluntarily
enters into this Agreement. The Executive acknowledges and agrees that he has
had an opportunity to ask questions and consult with an attorney of his choice
before signing this Agreement, and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement.

 

23. Gender Neutral. Where appropriate herein, the references to the masculine
gender shall include the feminine and neuter, and vice versa, and the singular
shall include the plural and the plural the singular, in each case as the
context may require.



 

Executive Employment Agreement for Chad MacRae

 



13

 

 

25. No Third Party Beneficiaries. No incidental beneficiary has any rights under
this Agreement, or any other contract, understanding or agreement referenced
herein. No third party (other than a party’s successors and assigns) may
maintain any action upon this Agreement or any of the terms and provisions
herein merely because he/she/it would receive a benefit from its performance or
because he/she/it may be injured by the breach thereof. This Agreement is made
for the benefit of the signing parties only and their respective successors and
assigns and for no other person or entity, and the mere fact that a third person
would be incidentally benefited does not give him/her/it any rights to sue for
breach or for any action or claim.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 



By: /s/ Miles Jennings     Miles Jennings, COO  

 

   [ex10-3_001.jpg]   Chad MacRae



 

Executive Employment Agreement for Chad MacRae

 



 

 

 

Exhibit B - Bonus Compensation

With Reference to Section 3 and 5.2 of the Agreement

  

1.Profit is calculated as follows:  (Add) Gross Revenue from the Assigned
Customers listed on Exhibit A  (Less) Cost of Sales from the Assigned Customers
listed in Exhibit A  = Net Revenue     (Less) All Divisional Operating Expenses
associated with the Assigned Customers and the Recruiters on Demand line of
business, including all compensation and benefits payable under this Employment
Agreement  =Profit     Gross Revenue, Cost of Sales, and Operating Expenses will
be calculated on a GAAP basis     2. Executive shall receive any Profit which
shall be considered “Bonus Compensation” payable to Executive on a quarterly
basis,

 

7/8/2020

 

Dated: July         , 2020

 

By: /s/ Miles Jennings     Miles Jennings, COO  

 

 [ex10-3_001.jpg]   Chad MacRae  

 

Executive Employment Agreement for Chad MacRae

 



 

 

 

SCHEDULE 1 – PRIOR SUPERCEDED AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Employment Agreement for Chad MacRae

 

 



 

 